Exhibit 99.1 Track Group, Inc. Reports Q1-FY2016 Quarterly Results · Revenue Increases 37% · Adjusted EBITDA margin improves · Cash burn from operations decreases 82% · Reaffirms FY2016-2017 Outlook SALT LAKE CITY, February 9, 2016 – Track Group Inc. (OTCQX: TRCK), an end-to-end, cloud-based, tracking solutions company in the global offender management market that combines proprietary tracking devices, real-time monitoring services and advanced data analytics, sold on a platform-as-a-services (PaaS) basis, today announced results for its fiscal 2016 first quarter ended December 31, 2015 and reaffirms its outlook. Company Highlights: · Virginia Dept. of Corrections – On October 1, 2015, the Company executed an agreement with the Virginia Department of Corrections to provide solutions based on GPS and biometric voice verification technology designed to monitor over 16,000 offenders and defendants. The term of the Agreement is six years, with a two-year minimum and is valued at approximately $11MUSD. · Data Analytics for Corrections – During the first quarter of fiscal 2016, the Company expanded deployment of its proprietary data analytics service in Detroit, Indianapolis and Philadelphia.These service programs are designed to automate the process of examining location data, uncover hidden correlations, and provide a “pattern-of-life,” so law enforcement and corrections officers have actionable real-time information to enhance decision-making capabilities. Financial Highlights: · Total revenue increases 37% – Net revenues increased 37% in the first quarter of fiscal 2016 when compared to the same period in 2015.Increases in revenue for the quarter were the result of growth of monitoring devices in the Americas, and to a lesser extent analytics and other services. “I am pleased with our continued growth and momentum and our current run rate is aligned with our full year revenue outlook,” said Guy Dubois, Track Group’s Chairman. · Gross profit margin increases to 62% – “We anticipate cost of revenues, as a percentage of total revenue, will continue to decline in fiscal 2016,” stated John Merrill, Chief Financial Officer. He continued, “Supply chain outsourcing, a lower daily cost per device, automation, and higher margin analytic services will reflect in a lower cost of revenues hence driving higher gross profit.” · Operating expense increases 26% - The 26% increase in operating expense in the first quarter of fiscal 2016 when compared to the same period in 2015 were largely the result of an increase in non-cash expenses such as stock compensation and depreciation. Other increases were higher payroll costs including benefits and engineering cost.“As a growth company, we must attract and retain the very best people in order to accelerate the onboarding process and continue to deliver impeccable service to our customers.We remain committed to investing in technology and infrastructure to deliver the best suite of tracking solutions at the right price,” said Mr. Dubois. · Net loss improves 4%.Net loss for Q1-FY2016 was $2.127M or ($0.21) per share, when compared to a net loss of $2.215M or ($0.22) per share for the same period in 2015, a 4% improvement. · Cash burn from operations drops 82% - The Company used $3.5M less cash in the first quarter of 2016 than in the same period 2015. Net decreases in cash was ($2.4M) for first quarter of 2016 when compared to ($5.9M) in the same period in 2015.Cash used in operations decreased to less than ($0.50M) in the first quarter of 2016 from ($2.5M) in the same quarter 2015, an 82% improvement.“We are billing more subscription revenues and collecting sooner,” said Mr. Merrill. · Adjusted EBITDA increases to $0.336M. The Company’s adjusted EBITDA for Q1-FY16 increased to $0.336M or 5.3% of total revenue from a loss of ($0.394M) or (8.5%) for the same period in 2015. “We are a growth stage technology Company that recognizes a significant amount of non-cash expense, including depreciation and amortization on $31M of capital assets.We believe that adjusted EBITDA is a more complete picture of performance, used in conjunction with GAAP, and its impacts on cash,” said Mr. Merrill. Fiscal Q1-2016 vs Fiscal Q1-2esults: For the quarter ended December 31, 2015, the Company reported net revenues of $6.3M compared to net revenues of $4.6M for the same period in 2014, an increase of 37%.During the quarter ended December 31, 2015, gross profit totaled $3.9M, resulting in a 62% gross margin, compared to $2.6M, or a 56% gross margin during the same period in 2014, an increase of $1.3M. Total operating expense for the first quarter of fiscal 2016 was $5.28M compared to $4.20M in the same period in 2015, a 26% increase. Net loss for Q1-FY2016 was $2.13M or ($0.21) per share, when compared to a $2.22M or ($0.22) per share for the same period in 2015, a 4% improvement.On an adjusted basis, the Company reported EBITDA of $0.336M or 5.3% net margin for the first quarter of 2016 compared to ($0.394M) or (8.5%) for the same period in 2015. Company Reaffirms Outlook: Actual
